

WINGSTOP INC.
2015 OMNIBUS INCENTIVE COMPENSATION PLAN
SERVICE–BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
This Service-based Restricted Stock Unit Award Agreement (this “Award
Agreement”) evidences the award (the “Award”) by Wingstop Inc. (the “Company”)
to [________] (the “Grantee”) of [________] restricted stock units (“RSUs”)
granted on [________] (the “Grant Date”) in accordance with the Wingstop Inc.
2015 Omnibus Incentive Compensation Plan (the “Plan”).
 
 
 
 
WINGSTOP INC.
 
 
By:
 
 
Name:
 
 
Title:
 
 

TERMS AND CONDITIONS
Section 1.Plan. The Award is subject to all of the terms and conditions set
forth in the Plan and this Award Agreement, and all capitalized terms not
otherwise defined in this Award Agreement have the respective meaning of such
terms as defined in the Plan. If a determination is made that any term or
condition set forth in this Award Agreement is inconsistent with the Plan, the
Plan will control. A copy of the Plan will be made available to the Grantee upon
written request to the Secretary of the Company
Section 2.Grant of RSUs. Each RSU represents the right to receive one share of
$0.01 par value Common Stock of the Company (a “Share”), subject to the terms
and conditions set forth in this Award Agreement and the Plan. The RSUs shall be
credited to a separate account maintained for the Grantee on the books and
records of the Company (the “Grantee’s Account”). All amounts credited to the
Account shall continue for all purposes to be part of the general assets of the
Company.
Section 3.Consideration. The grant of RSUs is made in consideration of the
services to be rendered by the Grantee to the Company.
Section 4.Vesting. Except as otherwise provided herein, provided that the
Grantee has not incurred a Termination as of the applicable vesting date, the
RSUs will vest in accordance with the following schedule:
Vesting Date
 
Number of RSUs
[____] anniversary of the Grant Date
 
[____] of the RSUs
 
 
[____] anniversary of the Grant Date
 
[____] of the RSUs
 
 
[____] anniversary of the Grant Date
 
[____] of the RSUs






--------------------------------------------------------------------------------




(a)    The foregoing vesting schedule notwithstanding, except as provided in
Section 4(b) or (c), upon the Grantee’s Termination for any reason at any time
before all of his or her RSUs have vested, the Grantee’s unvested RSUs shall be
automatically forfeited upon such Termination and the Company shall not have any
further obligations to the Grantee under this Award Agreement.
(b)    In the case of the Grantee’s death or Disability, for purposes of
determining vesting under this Section 4, the Grantee’s employment will be
deemed to have been terminated on the next scheduled anniversary date of the
Grant Date for the purposes of vesting, and that period will count towards the
applicable vesting schedule. For purposes of this Section 4(b), “Disability” has
the same meaning as such term is defined in the Company’s long-term disability
insurance policies which now or hereafter cover the permanent disability of the
Grantee or, in absence of such policies, means the inability of the Grantee to
work in a customary day-to-day capacity for six consecutive months or for six
months within a 12 month period, as determined by the Board.
(c)    In the event a Change in Control occurs and within six months prior to or
two years after such Change in Control (A) the Grantee’s employment is
terminated by the Company without Cause, or (B) the Grantee’s employment is
terminated by the Grantee for Good Reason, the unvested portion of the RSUs
shall become fully vested and nonforfeitable as of the date of the Grantee’s
Termination of employment.
Section 5.Dividend Equivalents. If, prior to the date RSUs are settled pursuant
to Section 6, the Company declares a cash or stock dividend with respect to
shares of Common Stock, then, on the payment date of the dividend, Dividend
Equivalents shall be credited to the Grantee’s Account in an amount equal to the
dividends that would have been paid to the Grantee if one Share had been issued
on the Grant Date for each RSU granted to the Grantee as set forth in this Award
Agreement. Any cash dividend credited to the Grantee’s Account shall be adjusted
with interest at a rate and subject to such terms as determined by the
Committee. The Dividend Equivalents, and interest, if any, credited to the
Grantee’s Account shall be distributed in cash or, at the discretion of the
Committee, in shares of Common Stock having a Fair Market Value equal to the
amount of the Dividend Equivalents and interest, if any, subject to the same
vesting, forfeiture, payment, termination and other terms, conditions and
restrictions as the original RSUs to which they relate. Any Dividend Equivalents
payable under the Plan will be treated as separate payments from the underlying
RSUs for purposes of Section 409A of the Code (“Section 409A”).
Section 6.Settlement.
(a)    Vested RSUs shall be settled in Shares as soon as practicable following
the date such RSUs are vested in accordance with Section 4 above (and in no
event later than March 15 of the calendar year following the calendar year in
which such RSUs become vested) by delivering to the Grantee one Share for each
vested RSU. Upon receipt by the Grantee of a Share in settlement of a vested
RSU, such RSU shall be cancelled.
(b)    Notwithstanding Section 6(a), if the Grantee is deemed a “specified
employee” within the meaning of Section 409A of the Code, as determined by the
Committee, at a time when the Grantee becomes eligible for settlement of the
RSUs upon his “separation from service” within the meaning of Section 409A of
the Code, then to the extent such RSUs constitute deferred


2



--------------------------------------------------------------------------------




compensation within the meaning of Section 409A of the Code, such settlement
will be delayed until the earlier of: (i) the date that is six months following
the Grantee’s separation from service and (ii) the Grantee’s death.
Section 7.Delivery. The Company will deliver a properly issued certificate for
any Shares received in settlement of RSUs pursuant to Section 6 as soon as
practicable after settlement (or otherwise register such Shares in the name of
the Grantee), and such delivery (or registration in the name of the Grantee)
shall discharge the Company of all of its duties and responsibilities with
respect to the RSUs under this Award Agreement.
Section 8.Nontransferable. Subject to any exceptions set forth in this Award
Agreement or the Plan, until such time as the RSUs are settled in accordance
with Section 6, the RSUs or the rights relating thereto may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Grantee. Any attempt to assign, alienate, pledge, attach, sell or otherwise
transfer or encumber the RSUs or the rights relating thereto shall be wholly
ineffective.
Section 9.Release. As a condition to the delivery of the Shares received in
settlement of RSUs pursuant to Section 6, the Company, at its option, may
require the Grantee to execute a general release on behalf of the Grantee and
the Grantee’s heirs, executors, administrators and assigns, releasing all
claims, actions and causes of action against the Company and each parent,
subsidiary and former affiliate of the Company, and their respective current and
former directors, officers, administrators, trustees, employees, agents, and
other representatives. Such release must be in form and substance satisfactory
to the Board.
Section 10.No Right to Continue Service. Neither the Plan, this Award Agreement,
the Award, nor any related material shall give the Grantee the right to continue
in employment by Company or shall adversely affect the right of the Company to
terminate The Grantee’s employment with or without Cause at any time.
Section 11.Shareholder Status. The Grantee shall have no rights as a shareholder
with respect to the RSUs until the Grantee receives a distribution of Shares in
settlement of vested RSUs in accordance with Section 6, and such Shares have
been duly issued and delivered to (or registered in the name of) the Grantee.
Section 12.Securities Registration. As a condition to the delivery of the
certificate for any Shares purchased pursuant to the settlement of the RSUs
pursuant to Section 4 (or the registration of such Shares in the name of the
Grantee), The Grantee shall, if so requested by the Company, hold such Shares
for investment and not with a view of resale or distribution to the public and,
if so requested by the Company, shall deliver to the Company a written statement
satisfactory to the Company to that effect.
Section 13.Compliance with Law. The issuance and transfer of Shares shall be
subject to compliance by the Company and the Grantee with all applicable
requirements of federal and state securities laws and with all applicable
requirements of any stock exchange on which the Company’s Shares may be listed.
No Shares shall be issued or transferred unless and until any then applicable
requirements of state and federal laws and regulatory agencies have been fully


3



--------------------------------------------------------------------------------




complied with to the satisfaction of the Company and its counsel. The Grantee
understands that the Company is under no obligation to register the Shares with
the Securities and Exchange Commission, any state securities commission, or any
stock exchange to effect such compliance.
Section 14.Other Agreements. As a condition to the delivery of the Shares
received in settlement of RSUs pursuant to Section 6, The Grantee shall enter
into such additional confidentiality, covenant not to compete, non-disparagement
and non-solicitation, employee retention, and other agreements as the Company
deems appropriate, all in a form acceptable to the Board. The Grantee
acknowledges that his receipt of the Award and participation in the Plan is
voluntary on his part and has not been induced by a promise of employment or
continued employment.
Section 15.Withholding. The Grantee shall be required to pay to the Company, and
the Company shall have the right to deduct from any compensation paid to the
Grantee pursuant to the Plan, the amount of any required withholding taxes in
respect of the RSUs and to take all such other action as the Committee deems
necessary to satisfy all obligations for the payment of such withholding taxes.
The Committee may permit the Grantee to satisfy any federal, state or local tax
withholding obligation by any of the following means, or by a combination of
such means:
(a)    tendering a cash payment;
(b)    authorizing the Company to withhold shares of Common Stock from the
Shares otherwise issuable or deliverable to the Grantee as a result of the
vesting of the RSUs;
(c)    delivering to the Company previously owned and unencumbered shares of
Common Stock; or
(d)    any combination of (a), (b), or (c).
In the event that any RSUs vest during a closed trading window under the
Company’s Insider Trading Compliance Policy, the Company shall satisfy any
federal, state, or local tax withholding obligation in connection therewith by
the method specified in Section 15(b).
Notwithstanding any action the Company takes with respect to any or all income
tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and the Company (x) makes no representation
or undertakings regarding the treatment of any Tax-Related Items in connection
with the grant, vesting or settlement of the RSUs or the subsequent sale of any
Shares, and (y) does not commit to structure the RSUs to reduce or eliminate the
Grantee’s liability for Tax-Related Items.
Section 16.No Challenge. Notwithstanding any provision of this Award Agreement
to the contrary, the Grantee covenants and agrees that he or she will not
(i) file any claim, lawsuit, demand for arbitration, or other proceeding
challenging the validity or enforceability of any provision of this Award
Agreement, or (ii) raise, as a defense, the validity or enforceability of any
provision of this Award Agreement, in any claim, lawsuit, arbitration or other
proceeding. Should The Grantee violate any aspect of this Section 16, The
Grantee agrees (a) that, in the case of a breach of clause (i) of the preceding
sentence, such claim, lawsuit, demand for arbitration, or other


4



--------------------------------------------------------------------------------




proceeding shall be summarily withdrawn and/or dismissed; (b) that The Grantee
will pay all costs and damages incurred by the Company in responding to or as a
result of such claim, lawsuit, demand for arbitration, or other proceeding
(including reasonable attorneys’ fees and expenses), or such defense, as the
case may be; (c) that The Grantee will immediately forfeit all unvested RSUs;
and (d) that the Grantee will immediately sell to the Company all Shares
received upon settlement of vested RSUs at a price equal to the aggregate
purchase price, if any, paid by the Grantee for such Shares, or the current fair
market value of such Shares (as determined in the sole discretion of the
Company), whichever is less.
Section 17.Governing Law. The Plan and this Award Agreement shall be governed by
the laws of the State of Delaware.
Section 18.Binding Effect. This Award Agreement shall be binding upon the
Company and the Grantee and their respective heirs, executors, administrators
and successors.
Section 19.Section 409A. This Award Agreement and this award of RSUs is intended
to comply with the short-term deferral exception to Code Section 409A and any
regulations or guidance that may be adopted thereunder from time to time and
shall be interpreted by the Committee to effect such intent. This Section 19
does not create any obligation on the part of the Company to modify the terms of
this Award Agreement or the Plan and does not guarantee that the RSUs or the
delivery of Shares upon settlement of the RSUs will not be subject to taxes,
interest and penalties or any other adverse tax consequences under Code Section
409A. The Company will have no liability to the Grantee or any other party if
the RSUs, the delivery of Shares upon settlement of the RSUs or any other
payment hereunder that is intended to be exempt from, or compliant with, Code
Section 409A, is not so exempt or compliant or for any action taken by the
Committee with respect thereto.
Section 20.Headings and Sections. The headings contained in this Award Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Award Agreement. Any references to sections in this Award
Agreement shall be to sections of this Award Agreement, unless otherwise
expressly stated as part of such reference.


 
Accepted and agreed to:
 
                                                                                
  
Grantee
 
Date:                                                                         





5

